UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 27, 2007 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-3319 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) 847-288-7000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Registrant's common stock outstanding as of November 30, 2007 was 24,178,806. 1 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information: Page No. Item 1.Financial Statements (Unaudited) Consolidated Statements of Operations for the Three Months ended October 27, 2007 and October 28, 2006 3 Consolidated Balance Sheets – October 27, 2007 and July 28, 2007 4-5 Consolidated Statements of Cash Flows for the Three Months ended October 27, 2007 and October 28, 2006 6 Notes to Consolidated Financial Statements 7-14 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15-22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 22 Item 4T.Controls and Procedures 23 Part II. Other Information: Item 1.Legal Proceedings 24-25 Item 1A. Risk Factors 25 Item 6.Exhibits 25 Signatures 26 Ex. 31.1:Certification Ex. 31.2:Certification Ex. 32.1:Certification Ex. 32.2:Certification 2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended October 27, October 28, 2007 2006 NET SALES $ 26,716 $ 19,286 COST OF SALES 20,285 15,275 GROSS MARGIN 6,431 4,011 Selling, general and administrative 3,740 3,342 Research and development 481 430 Total operating expenses 4,221 3,772 OPERATING INCOME 2,210 239 Interest expense, net of interest income of $53 and $0 in 2008 and 2007, respectively (70 ) (327 ) Other income (loss) (7 ) 9 INCOME (LOSS) BEFORE INCOME TAX PROVISION 2,133 (79 ) INCOME TAX PROVISION 1,026 408 NET INCOME (LOSS) $ 1,107 $ (487 ) NET INCOME (LOSS) PER BASIC SHARE $ 0.05 $ (0.04 ) Weighted average shares outstanding 24,161,407 11,645,689 NET INCOME (LOSS) PER DILUTED SHARE $ 0.04 $ (0.04 ) Weighted average shares outstanding 24,722,392 11,645,689 See notes to consolidated financial statements. 3 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) ASSETS October 27, July 28, 2007 2007 CURRENT ASSETS: Cash and cash equivalents $ 5,876 $ 7,860 Trade receivables (net of allowance for doubtful accounts of $1,686 and $1,569 at October 27, 2007 and July 28, 2007, respectively) 22,776 21,221 Inventories 21,259 21,930 Prepaid expenses and other current assets 900 1,180 Total current assets 50,811 52,191 NON-CURRENT ASSETS: Property plant and equipment, net 6,674 6,511 Deferred income taxes 1,050 1,011 Goodwill 6,437 6,437 Other assets 160 189 Total non-current assets 14,321 14,148 TOTAL ASSETS $ 65,132 $ 66,339 See notes to consolidated financial statements. 4 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) LIABILITIES AND SHAREHOLDERS' EQUITY October 27, July 28, 2007 2007 CURRENT LIABILITIES: Current portion of long-term debt $ 1,223 $ 1,086 Accounts payable - trade 12,430 17,125 Accrued expenses 7,803 7,432 Income taxes payable 2,692 1,570 Total current liabilities 24,148 27,213 NON-CURRENT LIABILITIES: Long-term debt, less current portion 5,229 5,398 Deferred income taxes 292 292 Other long-term liabilities 3,285 3,240 Total non-current liabilities 8,806 8,930 Total liabilities 32,954 36,143 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, $.10 par value; Authorized 50,000,000; issued-24,801,576 and 24,753,526 at October 27, 2007 and July 28, 2007, respectively 2,480 2,475 Additional paid-in capital 79,970 79,726 Treasury shares – 622,770 shares, at cost (5,546 ) (5,546 ) Accumulated other comprehensive income 2,514 1,880 Accumulated deficit (47,240 ) (48,339 ) Total shareholders' equity 32,178 30,196 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 65,132 $ 66,339 See notes to consolidated financial statements. 5 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Three Months Ended October 27, October 28, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 1,107 $ (487 ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 227 244 Deferred income tax provision 11 9 Imputed interest – subordinated note - 68 Stock based compensation expense 172 46 Other - 57 Changes in operating assets and liabilities: Trade receivables (803 ) 934 Inventories 1,370 (1,175 ) Prepaid expenses and other current assets 352 (116 ) Other assets 32 26 Accounts payable – trade (5,177 ) (954 ) Accrued expenses 148 1,432 Payment of accrued litigation settlement costs - (50 ) Income taxes payable 1,012 400 Other long-term liabilities (107 ) 56 Net cash (used in) provided by operating activities (1,656 ) 490 CASH FLOWS FROM INVESTING ACTIVITIES: Property plant and equipment purchases (163 ) (193 ) Net cash used in investing activities (163 ) (193 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowing under short-term credit facilities - 7,806 Repayment under short-term credit facilities - (9,057 ) Borrowing of long-term debt - 1,557 Repayment of long-term debt (345 ) (433 ) Proceeds from stock option exercises - 17 Proceeds from warrant exercises 68 - Net cash used in financing activities (277 ) (110 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH 112 2 CASH AND CASH EQUIVALENTS (DECREASE) INCREASE FOR THE PERIOD (1,984 ) 189 CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 7,860 333 CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ 5,876 $ 522 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for Interest $ 107 $ 145 Taxes - - See notes to consolidated financial statements. 6 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share data) (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim period have been included.Results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year.These consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's annual report on Form 10-K filed with the Securities and Exchange Commission for the fiscal year ended July 28, 2007.Certain prior year’s amounts have been reclassified to conform to the current period presentation. The Company’s fiscal year-end is based on a 52/53-week cycle ending on the Saturday nearest to July 31. Results of the Company’s subsidiary, Villa Sistemi Medicali S.p.A. (“Villa”), are consolidated into Del Global’s consolidated financial statements based on a fiscal year that ends on June 30 and are reported on a one-month lag. REVENUE RECOGNITION The Company recognizes revenue upon shipment, provided there is persuasive evidence of an arrangement, there are no uncertainties concerning acceptance, the sales price is fixed, collection of the receivable is probable and only perfunctory obligations related to the arrangement need to be completed.The Company maintains a sales return allowance, based upon historical patterns, to cover estimated normal course of business returns, including defective or out of specification product. The Company’s products are covered primarily by one year warranty plans and in some cases optional extended warranties for up to five years are offered. The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line. The Company recognizes service revenue when repairs or out of warranty repairs are completed. The Company has a Food & Drug Administration obligation to continue to provide repair service for certain medical systems for up to seven years past the warranty period. These repairs are billed to the customers at market rates. NEW ACCOUNTING PRONOUNCEMENTS In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”— an interpretation of SFAS No. 109. FIN 48 requires that the Company recognize the financial statement effects of a tax position when it is more likely than not, based on the technical merits, that the position willbe sustained upon examination. As used in this Interpretation, the term more likely than not means a likelihood of more than 50 percent. The terms examined and upon examination also include resolution of the related appeals or litigation processes, if any. The determination of whether or not a tax position has met the more-likely-than-not recognition threshold is to be determined based on the facts, circumstances, and information available at the reporting date. FIN 48 was adopted by the Company beginning July29, 2007. 7 Table of Contents The adoption of FIN 48 did not have any impact on the Company’s statement of financial position or on its results of operations. The Company’s primary income tax jurisdictions are in the United States and Italy.The Company is currently not under audit in either jurisdiction. All tax years in both jurisdictions since 2003 are open pursuant to statutes. It is the Company’s practice to recognize interest and/or penalties related to income tax matters in tax expense.As of October 27, 2007, there were no material interest or penalty amounts to accrue. In September 2006, the FASB issued SFAS No 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.Portions of this statement are effective for the Company beginning July 1, 2008 while others have been deferred until fiscal 2009.The Company has not evaluated the impact that the adoption of SFAS No. 157 will have on its financial statements at this time. In February 2007, the FASB released SFAS No. 159, “Fair Value Option for Financial Assets and Financial Liabilities.”This statement permits entities to choose to measure many financial instruments and certain other items at fair value.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those years.The Company has not evaluated the impact that the adoption of SFAS No. 159 will have on its financial statements at this time. INVENTORIES Inventories are stated at the lower of cost (first-in, first-out) or market.Inventories and their effect on cost of sales are determined by physical count for annual reporting purposes and are evaluated using perpetual inventory records for interim reporting periods.For certain subsidiaries during interim periods the Company estimates the amount of labor and overhead costs related to finished goods inventories.As of October 27, 2007, finished goods represented approximately 26.2% of the gross carrying value of our total gross inventory.The Company believes the estimation methodologies used to be appropriate and are consistently applied. Inventory at October 27, 2007 and July 28, 2007 is as follows: October 27, July 28, 2007 2007 Raw materials and purchased parts $ 14,635 $ 15,237 Work-in-process 4,035 3,910 Finished goods 6,625 6,652 25,295 25,799 Less allowance for obsolete and excess inventory (4,036 ) (3,869 ) Total inventory $ 21,259 $ 21,930 8 Table of Contents PRODUCT WARRANTIES The Company's products are covered primarily by one-year warranty plans and in some cases optional extended contracts may be offered covering products for periods up to five years, depending upon the product and contractual terms of sale.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line. The activity in the warranty reserve accounts in the first quarters of fiscal 2008 and 2007 is as follows: Three Months Ended October 27, October 28, 2007 2006 Balance at beginning of period $ 1,065 $ 1,010 Provision for anticipated warranty claims 159 162 Costs incurred related to warranty claims (104 ) (121 ) Effect of foreign currency fluctuation 48 - Balance at end of period $ 1,168 $ 1,051 The liability related to warranties is included in accrued expenses on the accompanying Consolidated Balance Sheets. COMPREHENSIVE INCOME (LOSS) Comprehensive income (loss) for the Company includes foreign currency translation adjustments and net income (loss) reported in the Company's Consolidated Statements of Operations. Comprehensive income (loss) for fiscal 2008 and 2007 periods presented was as follows: Three Months Ended October 27, October 28, 2007 2006 Net income (loss) $ 1,107 $ (487 ) Foreign currency translation adjustments 634 (192 ) Comprehensive income (loss) $ 1,741 $ (679 ) INCOME (LOSS) PER SHARE Common shares outstanding for all periods were reduced by 622,770 shares of treasury stock.The computation of dilutive securities includes the assumed conversion of warrants and employee stock options to purchase company stock if such conversion is dilutive. 9 Table of Contents Three Months Ended October 27, October 28, 2007 2006 Numerator: Net income (loss) $ 1,107 $ (487 ) Denominator: (shares in thousands) Denominator for basic income (loss) per share Weighted average number of common shares outstanding 24,161 11,646 Effect of dilutive securities 561 Denominator for diluted income (loss) per share 24,722 11,646 Income (loss) per common share: basic $ 0.05 $ (0.04 ) diluted $ 0.04 $ (0.04 ) Antidilutive securities excluded from above computations: Three Months Ended October 27, October 28, 2007 2006 Employee stock options 1,185 1,856 Warrants 940 SHORT-TERM CREDIT FACILITIES AND LONG-TERM DEBT On August 1, 2005, the Company entered into a three-year revolving credit and term loan facility with North Fork Business Capital (the “North Fork Facility”) and repaid the prior facility.During the first quarter of 2007, an average of $4,208 was outstanding under this facility.In March 2007, the Company used a portion of the proceeds from the Rights Offering described below to pay all outstanding balances under this facility as well as $2,505 of subordinated notes then outstanding and $146 in related interest. On June 1, 2007, the North Fork Facility was amended and restated. As restated, the North Fork Facility provides for a $7.5 million formula based revolving credit facility based on the Company’s eligible accounts receivable and inventory as defined in the credit agreement and a capital expenditure loan facility up to $1.5 million. Interest on the revolving credit and capital expenditure borrowings is payable at prime plus 0.5% or alternatively at a LIBOR rate plus 2.5% Other changes to the terms and conditions of the original loan agreement include the modification of covenants, removal of the Villa stock as loan collateral and the removal of daily collateral reporting which was part of the previous asset-based facility requirements. As of October 27, 2007, the Company had approximately $9.0 million of availability under the North Fork Facility, of which North Fork has reserved $1 million against possible litigation settlements. The North Fork Facility is subject to commitment fees of 0.5% per annum on the daily-unused portion of the facility, payable monthly.The Company granted a security interest to the lender on its US credit facility in substantially all of its accounts receivable, inventory, property, plant and equipment, other assets and intellectual property in the US. As of the end of the first quarter of fiscal 2007, the Company was non-compliant with the tangible net worth covenant under the North Fork Facility. On December 6, 2006, North Fork waived the non-compliance with this covenant for the first quarter of fiscal 2007 and adjusted the covenant levels going forward through the maturity of the credit facility. As of October 27, 2007 and July 28, 2007, the Company was in compliance with all covenants under the North Fork Facility. 10 Table of Contents The Company received a dividend from its Villa subsidiary in October 2006 of approximately $1.560 million which was used to pay down amounts outstanding under the North Fork Facility, in accordance with provisions of the facility. The Company’s Villa subsidiary maintains short term credit facilities which are renewed annually with Italian banks.Currently, these facilities are not being utilized and the balance due at October 27, 2007 is $0.Interest rates on these facilities are variable and currently range from 3.7 – 14.25%. Long term debt at October 27, 2007 and July 28, 2007 is summarized as follows: October 27, 2007 July 28, 2007 Foreign capital lease obligations $ 2,683 $ 2,650 Foreign credit facilities 2,734 2,699 Foreign Italian government loans 1,035 1,135 Total long term debt 6,452 6,484 Less current portion of long-term bank debt (1,223 ) (1,086 ) Less current portion of subordinated debt Long term debt, less current portion $ 5,229 $ 5,398 In October 2006, Villa entered into a 1.0 million Euro loan for financing of R&D projects, with an option for an additional 1 million Euro upon completion of 50% of the projects.Interest is payable at Euribor 3 months plus 1.3 points, currently 6.092%.The spread may be reduced to 1.04 points upon completion of the project if objectives are achieved.The note is repayable over a 7 year term, with reimbursement starting in September 2008.The note contains a financial covenant which provides that the net equity of Villa cannot fall below 5.0 million Euros.This covenant could limit Villa’s ability to pay dividends to the US parent company in the event future losses, future dividends or other events should cause Villa’s equity to fall below the defined level. In December 2006, Villa entered into a 1.0 million Euro loan with interest payable at Euribor 3 months plus 0.95 points, currently 5.742%.The loan is repayable in 4 years. Villa is also party to two Italian government long-term loans with a fixed interest rate of 3.425% with principal payable annually through maturity in February and September 2010.At October 27, 2007, total principal due is 0.7 million Euro.Villa’s manufacturing facility is subject to a capital lease obligation which matures in 2011 with an option to purchase.Villa is in compliance with all related financial covenants under these short and long-term financings. SEGMENT INFORMATION The Company has three reportable segments: Medical Systems Group, Power Conversion Group and Other.The “Other” segment includes unallocated corporate costs.Interim segment information is as follows: Medical Power For three months ended Systems Conversion October 27, 2007 Group Group Other Total Net Sales to External Customers $ 24,084 $ 2,632 - $ 26,716 Cost of sales 18,616 1,669 - 20,285 Gross margin 5,468 963 - 6,431 Operating expenses 3,230 587 404 4,221 Operating income (loss) $ 2,238 $ 376 $ (404 ) $ 2,210 11 Table of Contents Medical Power For three months ended Systems Conversion October 28, 2006 Group Group Other Total Net Sales to External Customers $ 16,621 $ 2,665 - $ 19,286 Cost of sales 13,462 1,813 - 15,275 Gross margin 3,159 852 - 4,011 Operating expenses 2,604 544 624 3,772 Operating income (loss) $ 555 $ 308 $ (624 ) $ 239 STOCK OPTION PLAN AND WARRANTS During the first quarter of fiscal year 2008, the Company granted options to purchase 212,500 common shares under the 2007 Incentive Stock Plan at a weighted average exercise price of $2.72 per share that vested 25% immediately and 25% per year for the next three years.The aggregate fair value of these options was $409.The fair values of the grants awarded were determined using the following assumptions in the Black-Scholes model: an estimated life of seven years, volatility of approximately 72% risk free interest rate of 4.20% and the assumption that no dividends will be paid. During the first quarter of fiscal year 2007, the Company granted options to purchase 335,000 common shares under the 2007 Incentive Stock Plan at a weighted average exercise price of $1.45 per share that vested 25% immediately and 25% per year for the next three years.The aggregate fair value of these options was $232.The fair values of the grants awarded were determined using the following assumptions in the Black-Scholes model: an estimated life of seven years, volatility of approximately 63% risk free interest rate of 4.72% to 4.75% and the assumption that no dividends will be paid. In the three months ended October 27, 2007 and October 28, 2006, the Company recorded $172 and $46, respectively, of compensation expense related to stock options. During the first quarter of fiscal 2008, 47,527 warrants were exercised for cash proceeds to the Company of $68.No warrants were exercised in the first quarter of fiscal 2007.As of October 27, 2007 and October 28, 2006,527,563 and 575,090 of these warrants were outstanding, respectively. CONTINGENCIES EMPLOYMENT MATTERS - The Company had an employment agreement with Samuel Park, the previous Chief Executive Officer (“CEO”), for the period May 1, 2001 to April 30, 2004.The employment agreement provided for certain payments in the event of a change in the control of the Company.On October 10, 2003, the Company announced the appointment of Walter F. Schneider as President and CEO to replace Mr. Park, effective as of such date. As a result, the Company recorded a charge of $200 during the first quarter of fiscal 2004 to accrue the balance remaining under Mr. Park’s employment agreement. 12 Table of Contents The Company’s employment agreement with Mr. Park provided for payments upon certain changes in control.The Company’s Board of Directors elected at the Company’s Annual Meeting of Shareholders held on May 29, 2003, had reviewed the “change of control” provisions regarding payments totaling up to approximately $1,800 under the employment agreement between the Company and Mr. Park. As a result of this review and based upon, among other things, the advice of special counsel, the Company’s Board of Directors has determined that no obligation to pay these amounts has been triggered. Prior to his departure from the Company on October 10, 2003, Mr. Park orally informed the Company that, after reviewing the matter with his counsel, he believed that the obligation to pay these amounts has been triggered. On October 27, 2003, the Company received a letter from Mr. Park’s counsel demanding payment of certain sums and other consideration pursuant to the Company’s employment agreement with Mr. Park, including these change of control payments.On November 17, 2003, the Company filed a complaint in the United States District Court, Southern District of New York, against Mr. Park seeking a declaratory judgment that no change in control payment was or is due to Mr. Park, and that an amendment to the employment contract with Mr. Park regarding advancement and reimbursement of legal fees is invalid and unenforceable. Mr. Park answered the complaint and asserted counterclaims seeking payment from the Company based on his position that a “change in control” occurred in June 2003. Mr. Park is also seeking other consideration he believes he is owed under his employment agreement.The Company filed a reply to Mr. Park’s counterclaims denying that he is entitled to any of these payments.Discovery in this matter was conducted and completed.Following discovery, the Company and Mr. Park filed motions for summary judgment on the issues related to the change in control and the amendment to the employment agreement, which motions have been fully submitted to the court for consideration.To date, no decision has been issued by the court on these motions.If Mr. Park prevails on his claims and the payments he seeks are required to be paid in a lump sum, these payments may have a material adverse effect on the Company’s liquidity.It is not possible to predict the outcome of these claims.However, the Company’s Board of Directors does not believe that such a claim is reasonably likely to result in a material decrease in the Company’s liquidity in the foreseeable future.The Company has not recorded an accrual for any potential settlements of this claim as it has no basis upon which to estimate either the outcome or amount of loss, if any. On June 28, 2002, Jeffrey N. Moeller, the former Director of Quality Assurance and Regulatory Affairs of Del Medical, commenced an action in the Circuit Court of Cook County, Illinois, against the Company, Del Medical and Walter Schneider, the former President of Del Medical.In the most current iteration of this pleading, the third amended complaint, Mr. Moeller alleges four claims against the defendants in the action: (1) retaliatory discharge from employment with Del Medical, allegedly in response to Mr. Moeller’s complaints to officers of Del Medical about purported prebilling and his stopping shipment of a product that allegedly did not meet regulatory standards, (2) defamation, (3) intentional interference with his employment relationship with Del Medical and prospective employers, and (4) to hold the Company liable for any misconduct of Del Medical under a theory of piercing the corporate veil.By order dated September 15, 2006, the Court denied in part and granted in part defendants’ motion requesting summary judgment dismissing the third amended complaint.The court granted the motion only to the extent of dismissing that part of Mr. Moeller’s claim of interference with his employment relationship with Del Medical and his relationship with prospective employers, addressed to alleged interference with his relationship with prospective employers.The parties appeared for mediation in January 2007 but the mediation did not result in a disposition of the action.Accordingly, it appears that the action will proceed to trial.A status conference before the Court was held March 8, 2007, and subsequently, a trial date had been scheduled for October 1, 2007.The trial date has been postponed due to the unavailability of a witness for the plaintiff.A trial date has been scheduled for January 28, 2008.The Company and Del Medical intend to defend vigorously against Mr. Moeller’s claims.Mr. Moeller is seeking $2,370 consisting of alleged income loss, including salary and benefits, and the present value of his lost income and benefits in the future after lump sum tax adjustments.In fiscal 2007, the Company recorded an accrual of $100 relating to potential liability in the settlement of these claims. Other Litigation Matters – On May 24, 2007, the Company’s RFI subsidiary was served with a subpoena to testify before a grand jury of the United States District Court of New York and to provide items and records from its Bay Shore NY offices in connection with U.S. Department of Defense contracts.A search warrant from the United States District Court, Eastern District of New York was issued and executed with respect to such offices.The Company believes that it is in full compliance with the quality standards that its customers require and is fully cooperating with investigators to assist them with their review.The Company’s RFI subsidiary is continuing to ship products to the U.S. Government as well as to its commercial customers. 13 Table of Contents In addition, the Company is a defendant in several other legal actions arising from the normal course of business in various US and foreign jurisdictions.Management believes the Company has meritorious defenses to such actions and that the outcomes will not be material to the Company's consolidated financial statements. AUTHORIZED SHARES OF THE CORPORATION'S COMMON STOCK At a special meeting of shareholders of the Company held on November 17, 2006, the Company's shareholders approved an Amendment of the Certificate of Incorporation of the Corporation (the "Amendment") to increase the number of authorized shares of the Corporation's common stock, par value $.10 per share, from twenty million (20,000,000) shares to fifty million (50,000,000) sharesin order to have asufficient number of shares of Common Stock to provide a reserve of shares available for issuance to meet business needs as they may arise in the future. Such business needs may include, without limitation, rights offerings, financings, acquisitions, establishing strategic relationships with corporate partners, providing equity incentives to employees, officers or directors, stock splits or similar transactions.Issuances of any additional shares for these or other reasons could prove dilutive to current shareholders or deter changes in control of the Company, including transactions where the shareholders could otherwise receive a premium for their shares over then current market prices. RIGHTS OFFERING AND STOCKHOLDER’S RIGHTS PLAN On December 12, 2006, the Company filed a registration statement for a subscription Rights Offering with the SEC that became effective January 30, 2007. Under the terms of this Rights Offering, the Company distributed to shareholders of record as of February 5, 2007, non-transferable subscription rights to purchase one share of the Company's common stock for each share owned at that date at a subscription price of $1.05 per share. On March 12, 2007, the Company completed the Rights Offering, selling 12,027,378 shares of its common stock at $1.05 per share. Total proceeds to the Company, net of expenses related to the Rights Offering, were $12,354. The purpose of this Rights Offering was to raise equity capital in a cost-effective manner.Approximately $7.6 million of the proceeds were used for debt repayment and the remainder invested in short-term money market securities for anticipated working capital needs and general corporate purposes.A portion of the net proceeds may also ultimately be used to acquire or invest in businesses, products and technologies that Company management believes are complementary to the Company's business. In addition, on January 22, 2007, the Company entered into a stockholders rights plan (the "Rights Plan"). The Rights Plan provides for a dividend distribution of one Common Stock purchase right for each outstanding share of the Company's Common Stock. The Company's Board of Directors adopted the Rights Plan to protect stockholder value by protecting the Company's ability to realize the benefits of its net operating losses ("NOLs") and capital loss carryforwards. The Company has experienced substantial operating and capital losses in previous years. Under the Internal Revenue Code and rules promulgated by the IRS, the Company may "carry forward" these losses in certain circumstances to offset current and future earnings and thus reduce its federal income tax liability, subject to certain requirements and restrictions. Assuming that the Company has future earnings, the Company may be able to realize the benefits of NOLs and capital loss carryforwards. These NOLs and capital loss carryforwards constitute a substantial asset to the Company. If the Company experiences an "Ownership Change," as defined in Section 382 of the Internal Revenue Code, its ability to use the NOLs and capital loss carryforwards could be substantially limited or lost altogether. In general terms, the Rights Plan imposes a significant penalty upon any person or group that acquires certain percentages of the Company's common stock by allowing other shareholders to acquire equity securities at half their fair values. 14 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Item 2. MANAGEMENT'S
